DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
"driver's seat 39" on page 8 line 6 should read "driver's seat 38"
“shutter actuator 100” in Fig. 7 should be “gate actuator 100” as described in [0049]
In [0059], the container device 70 travelling autonomously to the disposal area is not shown in Fig. 4 or any other figure.    
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 8, 10, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wendling (US 2009/019377 A1) in view of Matsugi et al. (EP 2,559,333 B1), hereinafter Matsugi.
Regarding claim 1, Wendling teaches work equipment (Combine 110, Figure) comprising:

a container device including a second structural body, a second travel unit provided on the second structural body, a second travel drive unit for driving the second travel unit, a second energy source for supplying energy to the second travel drive unit, and a collected article container unit configured to store an article collected by the work unit (Container 20 for receiving harvested crop remains is towed on trailer 18 by tractor 14 of conventional configuration including wheels, engine, and battery, Figure and [0018]), the container device being detachably connected to the work equipment main body and being configured to travel by itself in a detached state by using the second travel unit (Computer arrangement 116 can automatically influence steering angle and speed so tractor 14 follows combine 10 and forage harvester 12 in connected state, or tractor 14 can be operated manually, [0021]).
Wendling does not teach the work equipment main body with a container lifting device. Matsugi teaches wherein the second structural body is secured to the first structural body when the work equipment main body and the container device are connected to each other, and the container device is provided with a lifting device for vertically moving the second travel unit relative to the second structural body (Grass container 132 is detachably connected to support frame unit 131 on rear portion of chassis 104 and lift link mechanisms 140 with lift cylinders 150 raise the grass container 132, [0035] and Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the work equipment of Wendling with the container lifting device as taught by Matsugi in order to lift the container that stores an article to improve driving performance.

Regarding claim 6, the combination of Wendling in view of Matsugi as set forth above does not teach the container device including an own position detector and control unit for controlling the second drive unit. Wendling teaches wherein the container device includes an own position detection unit for detecting an own position, and a control unit for controlling the second travel drive unit so as to travel to and back from a prescribed collected article destination based on the own position detected by the own position detection unit (Tractor 14 receives position signals of adjacent forage harvester 12 and computer arrangement 116 controls driving of the tractor and container, [0021] of Wendling).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the work equipment of Wendling in view of Matsugi with the container device including an own position detector and control unit as taught by Wendling in order to facilitate disposal of the grass clippings by allowing the container to travel using its position.
Regarding claim 8, the combination of Wendling in view of Matsugi as set forth above does not teach the work unit being provided with a cutting blade for mowing grass. Matsugi teaches wherein the work unit is provided with a cutting blade for mowing, and the collected article is grass clippings (Cutting blades 113 cut grass, Fig. 2 of Matsugi).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the work equipment of Wendling in view of Matsugi with the work unit provided with a cutting blade for mowing grass as taught by Matsugi in order to mow grass using an established and well-known technique.
Regarding claim 10, the combination of Wendling in view of Matsugi as set forth above does not teach the container device including an own position detector and control unit for controlling the second drive unit. Wendling teaches wherein the container device includes an own position detection unit for detecting an own position, and a control unit for controlling the second travel drive unit so as to travel to and back from a prescribed collected article destination based on the own position detected by the own position detection unit (Tractor 14 receives position signals of adjacent forage harvester 12 and computer arrangement 116 controls driving of the tractor and container, [0021] of Wendling).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the work equipment of Wendling in view of Matsugi with the container device including an own position detector and control unit as taught by Wendling in order to facilitate disposal of the grass clippings by allowing the container to travel using its position.
Regarding claim 18, the combination of Wendling in view of Matsugi as set forth above does not teach the work unit being provided with a cutting blade for mowing grass. Matsugi teaches wherein the work unit is provided with a cutting blade for mowing, and the collected article is grass clippings (Cutting blades 113 cut grass, Fig. 2 of Matsugi).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the work equipment of Wendling in view of Matsugi with the work unit provided with a cutting blade for mowing grass as taught by Matsugi in order to mow grass using an established and well-known technique.
Claims 3, 9, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wendling (US 2009/019377 A1) in view of Matsugi et al. (EP 2,559,333 B1), hereinafter Matsugi, further in view of Seirei Industry Co. (JP 4-29705), hereinafter Seirei.
Regarding claim 3, the combination of Wendling in view of Matsugi as set forth above teaches wherein the second travel unit is provided with a pair of front wheels and a pair of rear wheels (Tractor 14 shown with pair of front and rear wheels, Figure of Wendling). The combination of Wendling in view of Matsugi as set forth above does not teach the lifting device configured to move the rear wheels vertically. Seirei teaches the lifting device is configured to move the rear wheels vertically relative to the second structural body (Wheels 15 are lifted relative to the container 11 in two configurations of Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the work equipment of Wendling in view of Matsugi with the lifting device configured to raise the rear wheels as taught by Seirei in order to prevent the rear wheels from impeding the driving performance.
Regarding claim 9, the combination of Wendling in view of Matsugi as set forth above teaches wherein the second travel unit is provided with a pair of front wheels and a pair of rear wheels (Tractor 14 shown with pair of front and rear wheels, Figure of Wendling). The combination of Wendling in view of Matsugi as set forth above does not teach the lifting device configured to move the rear wheels vertically. Seirei teaches the lifting device is configured to move the rear wheels vertically relative to the second structural body (Wheels 15 are lifted relative to the container 11 in two configurations of Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the work equipment of Wendling in view of Matsugi with the lifting device configured to raise the rear wheels as taught by Seirei in order to prevent the rear wheels from impeding the driving performance.
Regarding claim 12, the combination of Wendling in view of Matsugi further in view of Seirei as set forth above does not teach the container device including an own position detector and control unit for controlling the second drive unit. Wendling teaches wherein the container device includes an own position detection unit for detecting an own position, and a control unit for controlling the second travel drive unit so as to travel to and back from a prescribed collected article destination based on the own position detected by the own position detection unit (Tractor 14 receives position signals of adjacent forage harvester 12 and computer arrangement 116 controls driving of the tractor and container, [0021] of Wendling).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the work equipment of Wendling in view of Matsugi with the container device including an own position detector and control unit as taught by Wendling in order to facilitate disposal of the grass clippings by allowing the container to travel using its position.
Regarding claim 19, the combination of Wendling in view of Matsugi as set forth above does not teach the work unit being provided with a cutting blade for mowing grass. Matsugi teaches wherein the work unit is provided with a cutting blade for mowing, and the collected article is grass clippings (Cutting blades 113 cut grass, Fig. 2 of Matsugi).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the work equipment of Wendling in view of Matsugi with the work unit provided with a cutting blade for mowing grass as taught by Matsugi in order to mow grass using an established and well-known technique.
Claims 7, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wendling (US 2009/019377 A1) in view of Matsugi et al. (EP 2,559,333 B1), hereinafter Matsugi, further in view of Noji et al. (US 4,994970 A), hereinafter Noji.
Regarding claim 7, the combination of Wendling in view of Matsugi as set forth above does not teach the container device with an environment detection unit to determine a travel route. Noji teaches wherein the container device further includes an environment detection unit for detecting an environment surrounding the container device, and the control unit is configured to determine a travel route to the collected article destination based on the environment surrounding the container device detected by the environment detection unit (Robot 1 with container 9 has position/advance azimuth calculating means 13 to detect position and distance between other points in environment and course set means to discharge clipping 25 sets a course for the container to travel to a discharging place, Figs. 1 and 7 of Noji).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the work equipment of Wendling in view of Matsugi with the environment detection unit to determine a travel route as taught by Noji in order to safely allow the container to navigate to a discharge location.
Regarding claim 11, the combination of Wendling in view of Matsugi as set forth above does not teach the container device with an environment detection unit to determine a travel route. Noji teaches wherein the container device further includes an environment detection unit for detecting an environment surrounding the container device, and the control unit is configured to determine a travel route to the collected article destination based on the environment surrounding the container device detected by the environment detection unit (Robot 1 with container 9 has position/advance azimuth calculating means 13 to detect position and distance between other points in environment and course set means to discharge clipping 25 sets a course for the container to travel to a discharging place, Figs. 1 and 7 of Noji).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the work equipment of Wendling in view of Matsugi with the environment detection unit to determine a travel route as taught by Noji in order to safely allow the container to navigate to a discharge location.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wendling (US 2009/019377 A1) in view of Matsugi et al. (EP 2,559,333 B1), hereinafter Matsugi, further in view of Seirei Industry Co. (JP 4-29705), hereinafter Seirei, and Noji et al. (US 4,994970 A), hereinafter Noji.
Regarding claim 13, the combination of Wendling in view of Matsugi as set forth above does not teach the container device with an environment detection unit to determine a travel route. Noji teaches wherein the container device further includes an environment detection unit for detecting an environment surrounding the container device, and the control unit is configured to determine a travel route to the collected article destination based on the environment surrounding the container device detected by the environment detection unit (Robot 1 with container 9 has position/advance azimuth calculating means 13 to detect position and distance between other points in environment and course set means to discharge clipping 25 sets a course for the container to travel to a discharging place, Figs. 1 and 7 of Noji).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the work equipment of Wendling in view of Matsugi with the environment detection unit to determine a travel route as taught by Noji in order to safely allow the container to navigate to a discharge location.

Allowable Subject Matter
Claims 4-5, 14-17, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
Claims 1, 6-8 of this application are patentably indistinct from claims 1, 5-7 of Application No. 16/470,417. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Beiler (US 2016/0167558 A1) discloses a trailer with a lifting system for a container with driven rear wheels and front wheels capable of being lifted relative to the trailer. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW IAN NEAL whose telephone number is (571)272-4484.  The examiner can normally be reached on M-F 8:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/MATTHEW IAN NEAL/Examiner, Art Unit 3671